Sweeney, J.
Appeal from an order of the County Court of St. Lawrence County which denied, without a hearing, appellant’s application for a writ of error coram, nobis. Appellant raises substantially the same issue, based upon statements made by him at the time of his plea and sentencing which -he alleges should have put the court on notice that no crime had been committed, as was raised previously (31 A D 2d 846 and 33 A D 2d 733). Appellant further alleges that he was not represented at his sentencing and contends he did not waive his right to an attorney. Defendant’s claim is conclusively refuted by the minutes of the sentence proceeding. They clearly establish that appellant was thoroughly apprised of his rights, knew and understood what the court was talking about, had been advised by his retained counsel on the day of sentencing, and acted “ understandingly, competently and intelligently ” when he waived his right to the aid of counsel. (Matter of Bojinoff v. People, 299 N. Y. 145, 151-152; People v. Bodie, 16 N Y 2d 275; People v. Briggs, 28 A D 2d 1204.) Order affirmed. Herlihy, P. J., Reynolds, Greenblott, Cooke and Sweeney, JJ., concur in memorandum by Sweeney, J.